     Case: 2:19-cr-00053-EAS Doc #: 14 Filed: 03/19/19 Page: 1 of 1 PAGEID #: 49



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                      NOTICE
v.                                                    Case No. 2:19-cr-53
                                                      CHIEF JUDGE SARGUS, JR.
ANDREW K. MITCHELL,

                       Defendant.


       TAKE NOTICE that a proceeding in this case has been RESET for the place, date, and
time set forth below:

Place: United States District Court            COURTROOM #2
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                    March 21, 2019 at 10:30 A.M.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: ARRAIGNMENT ON INDICTMENT and MOTION HEARING

If Defendant is on bond, it is the responsibility of counsel to notify the defendant of the
hearing, date, location and time.




                                         EDMUND A. SARGUS, JR.
                                         UNITED STATES CHIEF DISTRICT JUDGE
DATE: March 19, 2019

                                            /s / Christin M. Werner
                                         (By) Christin M. Werner, Deputy Clerk
